DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary of Action
Claims 1-5 are currently pending and considered below. The documents received on 24 Feb 2022 have been considered and are persuasive.  Upon further consideration, a new rejection has been provided below.  This communication is a 2nd Non-Final Rejection on the merits.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pomeroy et al. US20180126527A1 (Pomeroy).

Regarding Claim 1, Pomeroy discloses, A pneumatic expulsion device (FIG. 1A, #10) for expelling objects (FIGS. 1A-2 and 6, para [0024]) or fluid substances from a reservoir by means of a drive piston (FIG. 6, #36, Claim 1) which is subjectable to a gas volume compressible in a compression chamber (FIG. 7, #118, para [0030]), the drive piston being provided with a drive mechanism (FIG. 7, #48, para [0025]) for compressing the gas volume and with a trigger (FIG. 1A, #74, para [0027]) for expanding the compressed gas volume, characterized in that the compression chamber is provided with a relief mechanism (FIG. 10, #208, para [0042]) for temporarily venting the compression chamber  and with a filling mechanism (FIG. 6, #188, para [0039]) for filling the vented compression chamber with compressed air.

Regarding Claim 2,  Pomeroy discloses as previously claimed.  Pomeroy further discloses, characterized in that the filling mechanism has a connecting device (FIG. 7, #134) which is connected to the compression chamber and which serves to be connected to a compressed air source (para [0032]).

Regarding Claim 3,  Pomeroy discloses as previously claimed.  Pomeroy further discloses, characterized in that the compressed air source is a replaceable compressed air cylinder (FIG. 12, #22, para [0037]) which is connected to the connecting device.

Regarding Claim 4,  Pomeroy discloses as previously claimed.  Pomeroy further discloses, characterized in that the connecting device has a pressure reducer (FIG. 10, #98, para [0042]).

Regarding Claim 5,  Pomeroy discloses as previously claimed.  Pomeroy further discloses, characterized in that the drive mechanism has a rotation drive member (FIG. 7, #56, para [0026]) which is engaged to a linear drive member (FIG. 7, #s 52 and 54, para [0026]) which is an expulsion plunger (FIG. 6, #38, para [0024-25]), acts on the drive piston, and is accommodated in a linear guide (FIG. 6 – illustrates guide on the opposite sides of 52 and 54), the drive mechanism being detachably connected to a cylinder unit (FIG. 7, #34, para [0024]), which forms the compression chamber, via a piston stopper (FIG. 10, #136, para [0033-34]).


Response to Arguments
Applicant’s arguments, see Page 3, filed 15 Feb 2022, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 

Applicant’s arguments, see Page 3, filed 15 Feb 2022, with respect to Claim 3 have been fully considered and are persuasive.  The 112b rejection of Claim 3 has been withdrawn. 

Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burke US-7845532-B2, Largo US-20130082085-A1, and Nayrac US-6223966-B1 cited for objects, compression chamber, drive piston, drive mechanism, relief mechanism, filling mechanism, connection device, pressure reducer, rotation drive member, linear drive member, expulsion plunger, and piston stopper.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        27 April 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731